Preston, J.
(dissenting). I cannot agree to the conclusion reached by the majority. Conceding that the statute is mandatory, I think a substantial compliance with the statute is all that is required. We so held in Pilgrim v. Brown, 168 Iowa 177, construing this same section, and as to the location of the signs where the city or town line crosses the highway. In that case, the sign was located 500 feet from the line, and within the city. The same claim was made there as here: that the ordinance was void. It is true that was a negligence case, but we said:
“It is not altogether clear from the statute whether the legislature intended to make the validity of the ordinance depend upon the city’s compliance with the requirement for signboards, or to relieve from the penalties of the ordinance such persons as might be misled or deceived by the absence of the prescribed warnings, or that the presumption of negligence attached to the driving of a motor car at a greater speed than the regulation allows should be applicable only in cases where the city has performed its duty in this respect. But if either of these several constructions be adopted, the I’esult of the case in hand must be the same. The evident purpose of the provision for the display of signs at the entrance to the cities is to give warning to car drivers, that they may not unwittingly violate municipal regulations., They also, to some extent, tend to protect the'general public in the use of the city streets, against the perils caused by the reckless or thoughtless operation of such‘vehicles. It cannot be supposed there was any legislative intent to make the validity of a municipal regulation of this character depend on the question whether a nice or accurate survey shall find all the several sign posts surrounding the city planted squarely upon the boundary line.”
It seems to me the majority opinion requires too strict compliance, and is technical. The evidence shows that defendant was within the town, at the time he was speeding *209Ms automobile. The signs in question informed the defendant, as he approached the town, that he was to slow down to 10 miles per hour, and that in that vicinity, in front of him or behind him, was a town, by the name of Decatur City. He knew it was not behind him, because he had just passed that way. It would not require any great stretch of imagination for'him to know that he was approaching the town of Decatur City, and that he was required to slow down his speed. Furthermore, defendant is presumed to know the law, and to know that the law required the city or town to place signs at the city limits. When he saw the sign in question, he knew it was at, or near, the corporate line, and that he was either leaving or approaching the town. I think the sign informed him that he was approaching the town. It seems to me that there was a substantial compliance with the statute, that the signs were a compliance with the statute, and authorized the town to pass the ordinance in question. The trial court, in the instructions, after quoting the statute, said, among other things:
“The plaintiff has offered evidence to show that there were signs on the main highways, at or near the corporate line, with the words, ‘Decatur City. Automobiles and Motorcycles slow down to 10 miles per hour.’ If the plaintiff has proven beyond a reasonable doubt that there were signs on the main highways, dt or near the corporation line, which could be readily read, containing the words, ‘Decatur City. Automobiles and Motorcycles slow down to 10 miles per hour,’ this would be a substantial compliance with the. law, and sufficiently so as to tMs requirement.”
There is some suggestion in the majority opinion in regard to the arrows and signs within the city or town, giving notice of public schools and congested districts, where a further change of speed may be required. Whether or not this rule would ■ apply where a person was approaching a schoolhouse or the like, within a city or town where such *210schoolhouse might not be so readily seen, we do not determine, because there is no such question in the case, nor even a suggestion of it. The only question in the case is whether the signs placed at the corporate line by the town constitute a substantial compliance with the statute. Questions might arise where a proper sign had been placed in the first instance, and blown down or destroyed, or where a sign within the city had been placed there after the passage of the ordinance; but it will be time enough to pass upon such questions when we come to them. I would affirm.
Weaver, J., concurs in this dissent.
Evans, J.
I think that the statutory provision pertaining to the “arrow” indicating direction should be construed to apply only to signs erected within the city at points where the ordinances require a reduced speed. This is the only rational construction of the statute. No reason is conceivable why an arrow indicating direction should be posted at the outer limits of the city. I therefore join in the dissent.